Citation Nr: 1328941	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for mitral insufficiency with left ventricular hypertrophy, to include whether a reduction from 60 percent to 30 percent, from November 1, 2008, was proper. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1988. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 that implemented a reduction of the rating for mitral insufficiency with left ventricular hypertrophy from 60 percent to 30 percent, effective on November 1, 2008.  

A review of the procedural history of this case is necessary to understand the Veteran's contentions and the issues on appeal.  A February 2008 rating decision proposed the reduction of the evaluation for the Veteran's heart disability from 60 percent to 30 percent.  The jurisdiction of this rating decision was based on a November 2007 claim by the Veteran for an increased evaluation (i.e., an evaluation in excess of 60 percent).  Thus, in this case the Veteran disagrees with the reduction from 60 percent to 30 percent for his heart disability, effective November 1, 2008.  He also asserts that he is entitled to an evaluation in excess of 60 percent.  

When this case was previously before the Board in October 2010, it was remanded to the RO for additional development.  The issue of entitlement to an evaluation in excess of 60 percent for mitral insufficiency with left ventricular hypertrophy, to include whether the reduction from 60 percent to 30 percent, from November 1, 2008, was proper, is now before the Board for final appellate consideration.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran was given proper due process notice as to the procedures and rights under 38 C.F.R. § 3.105, as it relates to implementation of a reduction of the rating for mitral insufficiency with left ventricular hypertrophy.

2.  The evidence of record at the time of the July 2008 rating decision reducing the evaluation for the Veteran's service-connected mitral insufficiency with left ventricular hypertrophy from 60 percent to 30 percent does not demonstrate material improvement in the disability.

3.  The competent medical, and competent and credible lay, evidence of record does not show that the Veteran's mitral insufficiency with left ventricular hypertrophy results in chronic congestive heart failure; that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular (LV) dysfunction with an ejection fraction (EF) of less than 30 percent.


CONCLUSIONS OF LAW

1.  As the reduction of rating from 60 percent to 30 percent for service-connected mitral insufficiency with left ventricular hypertrophy was not warranted, the criteria for restoration of the 60 percent disability rating, effective November 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7000 (2012).

2.  The criteria for an evaluation in excess of 60 percent for mitral insufficiency with left ventricular hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7000 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Turning to the Veteran's claim for an increased evaluation, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a December 2007 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains VA medical records, private medical records, a medical article and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The development requested by the prior remand has been conducted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board observes that the report of a private March 2009 stress echocardiogram also includes the results of a Bruce protocol.  

VA examinations were conducted in January 2008, January 2011 and January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are adequate.  Although the 2008 and 2011 VA examination reports state that the examiner did not review the Veteran's claims file, the evaluations were to assess the current level of the disability.  Each of the three examination reports considered the Veteran's medical history, including his lay reports of symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his increased evaluation claim.

Turning to the reduction issue, under 38 C.F.R. § 3.105(e), when a reduction in a disability rating is anticipated, the beneficiary must be notified of the proposed reduction with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with these provisions rather than the notice and duty provisions described above.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  

In this case, the Board finds that the notice procedures of 38 C.F.R. § 3.105(e) have been fully complied with.  The RO provided the Veteran proper notice under 38 C.F.R. § 3.105(e) in a February 2008 letter.  The letter informed the Veteran that he had 60 days to submit evidence showing that that his current evaluation should not be reduced.  The letter also informed the Veteran that he had 30 days to request a personal hearing to present evidence or argument on the issue.

Thereafter, a July 2008 rating decision reduced the rating from 60 percent to 30 percent, effective November 1, 2008.  The decision explained that the relevant evidence warranted only a 30 percent rating.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

With respect to each discussion below, the Veteran's heart disability is evaluated under Diagnostic Code 7000 for valvular heart disease.  A rating of 30 percent is assigned when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of 30 to 50 percent.

A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Rating Reduction

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 60 percent rating for the Veteran's service-connected heart disability was in effect for at least five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) apply to this rating.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.  

The Veteran contends that the reduction of the heart disability rating was improper, and that the 60 percent evaluation should be restored.  

The February 2008 rating decision proposed to reduce the Veteran's disability rating for heart disability from 60 percent to 30 percent.  The rating decision referred to the results of an October 2003 VA examination, an October 2007 private medical report and the January 2008 VA examination.  

The rating decision pointed out that the October 2003 VA examination estimated the Veteran's workload as 7 METs.  The examination report noted that a June 2003 private medical report calculated the LVEF as 40 percent.  By contrast, the October 2007 private medical report provides that the Veteran had an estimated LVEF of 75 percent.  The January 2008 VA examination estimated that the Veteran's workload was 7 METs.  His LVEF was 75 percent.  

However, the Board finds that the LVEFs in the October 2007 private report and January 2008 VA examination report were insufficient to indicate that the Veteran's heart disability had actually improved.  In this regard, a November 2005 VA examination provided findings identical to those of the October 2007 private report and January 2008 VA examination report (i.e., LVEF was 75 percent, and workload was estimated to be 7 METs).  Significantly, a March 2006 rating decision confirmed and continued the Veteran's 60 percent evaluation based on these November 2005 VA examination findings.  

Moreover, the June 2003 LVEF of 40 percent was a calculated value.  By contrast, the private October 2007 LVEF of 75 percent was only estimated.  As noted, examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344. 

The Board also notes that a January 2012 VA examination found that the Veteran's LVEF was 60 percent.  See Dofflemyer, 2 Vet. App. at 281-82 (pertinent post-reduction evidence favorable to restoring the rating must be considered).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence did not show sustained material improvement of service-connected heart disability under the ordinary conditions of life. 

For the above reasons, the Board finds that the reduction of the rating from 60 percent to 30 percent was not proper, and the 60 percent rating is to be restored, effective November 1, 2008. 

Increased Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 60 percent for the Veteran's heart disability.  

The medical findings set forth in the October 2007 private medical report and the January 2008 VA examination report, as discussed above, fail to show entitlement to a 100 percent evaluation under Diagnostic Code 7000.  

In addition, the January 2011 VA examination report provides that the Veteran's workload was greater than 3 to 5 METs, based upon the activity level that he could briskly walk when his right knee was not giving him trouble.  The report relates that, therefore, the Veteran's current workload may actually be higher than 3 to 5 METs.  The Veteran's LVEF was over 65 percent.  The January 2012 VA examination report provides that the Veteran's ejection fraction was 60 percent.  It described the Veteran's workload as greater than 7-10 METs.  Neither report provides a diagnosis of congestive heart failure.

Thus, the 2011 and 2012 VA examination reports fail to show that the Veteran's service-connected heart disability results in chronic congestive heart failure; that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or that the Veteran has LV dysfunction with an EF of less than 30 percent.

The Board has reviewed a medical article submitted by the Veteran regarding hypertrophic cardiomyopathy.  However, the article is too general in nature to provide, alone, the necessary evidence to show that the Veteran's service-connected heart disability warrants an evaluation in excess of 60 percent.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The article submitted by the Veteran does not provide statements for the facts of his specific case.  Therefore, the Board concludes that it does not show to any degree of specificity that the Veteran's heart disability warrants an evaluation in excess of 60 percent.  

The Board is aware of the Veteran's general assertions that he is entitled to an evaluation in excess of 60 percent, as well as his assertions that his service-connected disability precludes a workload of lifting more than 50 pounds (see June 2012 statement from the Veteran).  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's heart disability has been provided by the medical personnel who have examined or treated him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which his heart disability is evaluated. 

The observable symptoms of a decreased workload that the Veteran describes simply do not satisfy the criteria for an evaluation in excess of 60 percent.  As noted above, the clinical findings do not support a higher evaluation.

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's symptom of decreased workload, as shown by the competent medical evidence, is addressed by the rating criteria.  There is a higher rating available under the pertinent diagnostic code, but the Veteran's heart disability is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 60 percent for mitral insufficiency with left ventricular hypertrophy.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 60 percent evaluation for mitral insufficiency with left ventricular hypertrophy is restored, effective November 1, 2008.

An evaluation in excess of 60 percent evaluation for mitral insufficiency with left ventricular hypertrophy is denied.


REMAND

A preliminary review of the record indicates that the issue of entitlement to a TDIU requires additional development.  

The January 2012 VA examination report provides that the Veteran's usual occupation had not been affected  by his heart disability.  The report provides the opinion that the Veteran's service-connected heart disability did not impact his ability to work.  The report provides no rationale for this opinion.

However, evidence of record at that time included the January 2008 VA examination report, which provides that if the Veteran had to pick up a computer at his job it would affect his health, since weightlifting was a contraindication to his medical condition.  The evidence of record at that time also included the January 2011 VA examination report, which provides that the Veteran's private physician had forbidden the Veteran from lifting more than 50 pounds.  

As a result, the Board finds that the January 2012 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board observes that in a subsequent June 2012 statement, the Veteran provided additional detail about the effects of his heart disability on his employability.  The Veteran stated that his job as a Technical Support Specialist had required him to be able to move and/or install large and bulky computer equipment on a regular basis.  This equipment included servers weighing more than 150 pounds, switches and routers weighing several hundred pounds, and CRT monitors weighing more than 80 pounds.  He said that his private physician's medical advice to lift no more than 50 pounds was a principle factor in his decision to leave his job.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who provided the January 2012 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, and the contentions and medical evidence set forth above, in order to fully the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's service-connected disabilities (mitral insufficiency with left ventricular hypertrophy; arthritis, both knees; hypertension with arteriosclerotic heart disease; psoriasis; lumbosacral strain; and neuropathy, left mandibular nerve; for a combined 70 percent evaluation) in combination and in light of his prior occupational and educational history, preclude him from being able to follow or maintain a substantially gainful occupation. 

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim for a TDIU.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


